       3:18-cv-03127-JFA               Date Filed 06/06/19    Entry Number 16       Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA


 Sandra Dunn,                                          )     C/A No.: 3:18-3127-JFA
                          Plaintiff,                   )
                                                       )
 vs.                                                   )
                                                       )
 PMAB, LLC,                                            )
                          Defendant.                   )
                                                       )
                                                       )

           The court having been advised by counsel for the parties that the above action has been

settled,

           IT IS ORDERED that this action is hereby dismissed without costs and without prejudice.

If settlement is not consummated within a reasonable time, either party may within sixty (60) days

petition the court to reopen the action and restore it to the calendar, Rule 60(b)96), Fed. R. Civ. P.

In the alternative, to the extent permitted by law, either party may within sixty (60) days petition

the court to enforce the settlement. Fairfax Countywide Citizens v. Fairfax County, 571 F.2d 1299

(4th Cir. 1978).

           The dismissal hereunder shall be with prejudice if no action is taken under either alternative

within sixty (60) days from the filing date of this Order.

           IT IS SO ORDERED.



                                                           ________________________________
                                                           JOSEPH F. ANDERSON, JR.
                                                           UNITED STATES DISTRICT JUDGE

June 6, 2019
Columbia, South Carolina
